872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny L. EDWARDS, Plaintiff-Appellant,v.Bill R. OVERMAN, Dr. Louka, Sandra Wiese, Linda Mcfarland,Mr. Charels, D.C. Cottrell, Defendants-Appellees.
No. 88-7350.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1989.Decided March 10, 1989.Rehearing and Rehearing In Banc Denied May 18, 1989.

Before DONALD RUSSELL, SPROUSE, and CHAPMAN, Circuit Judges.
Johnny L. Edwards, appellant pro se.
PER CURIAM:


1
Johnny L. Edwards appeals the district court's order dismissing his complaint pursuant to 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Edwards v. Overman, C/A No. 88-586-N (E.D.Va. Nov. 2, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.